THE CORPORATE BYLAWS OF KRAIG .BIOCRAFT LABORATORIES, INC. ARTICLE I.CORPORATE OFFICES Section 1. Registered office. The registered office of the corporation shall be within the state of Wyoming, and at such place as is designated in the Articles of Incorporation, or as may be subsequently designated by the board of directors and registered with the secretary of state of Wyoming. Section 2. Registered agent. The registered agent shall be the person who is so designated in the Articles of Incorporation, or such person who may be subsequently designated by the board of directors and registered with the secretary of state of Wyoming. Section 3. Other offices. The corporation may also have offices, either within or outside of the state of Wyoming, at such other places as the Board of Directors may from time to time appoint or the business of the corporation may require. ARTICLE II.SHARE CERTIFICATES AND UNCERTIFICATED SHARES Section 1. Form and content of certificates.
